DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 21-27, in the reply filed on 6/7/2021 remains acknowledged.
Applicant’s election without traverse of:
(i) spermine, 
(ii) a tumor having a high expression of PAICS, 
claims 21, 24-27 reading thereon, in the reply filed on 6/7/2021 remains acknowledged.
Claims 22, 23, 28-35 have been canceled.
Claims 27, 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Response to Arguments
Applicants' arguments, filed 10/25/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 4, filed 10/25/2021, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 21 has been withdrawn. 
Applicant’s arguments, see pp. 4-6, filed 10/25/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in part.  The issues raised at Items 11-13 of the Office action mailed 8/4/2021 have been overcome, in view of the claim amendment; the Examiner notes the argument states that overexpression in a cancer compared to normal tissues; i.e., by comparing PACIS in a given cancer tissue to the amount of PACIS in a normal tissue of the same organ, which clarifies the meaning of the amended limitation “overexpression of PAICS”   The rejection of claims 21, 24-26 has been withdrawn. 
Applicant’s arguments, see pp. 6-7, filed 10/25/2021, with respect to the anticipation rejection have been fully considered and are persuasive, in view of the claim amendment, requiring certain characteristics of the tumor (in the elected embodiment, overexpression of PAICS), not explicitly taught by Zetter.  The rejection of claims 21, 24-26 has been withdrawn. 
Applicant's arguments with respect to the obviousness basis have been fully considered but they are not persuasive.
Applicant’s arguments, see p. 10, filed 10/25/2021, with respect to the statutory  double patenting rejection over claims of copending Application No. 16/606,655 have been fully considered and are persuasive.  While the Examiner does not agree that “spermidine” and “spermine” are “completely different” (they are actually related, and similar structurally), they are different compounds.  Thus, the subject matter is not the 
Applicant errs (fails to satisfy requirements of 1.111) in not presenting arguments regarding the provisional double patenting rejection over claims of copending Application No. 16/899,500 which has been maintained.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 24-25, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zetter et al. (WO 97/11691 A1; 1997; IDS reference) as applied to claims 21, 24-26 above, and further in view of Chakravarthi et al. (“Expression and Role of PAICS, a De Novo Purine Biosynthetic Gene in Prostate Cancer”; 2016 Aug 22; The Prostate; 77:10-21; DOI 10.1002/pros.23243; IDS reference).
This rejection is necessitated by the claim amendment.
For the elected embodiment, the amended construction of independent claim 21 now requires the patient treated to have a “overexpression of PAICS” (equivalent to prior recited “high expression of PAICS”.  The same patient population is construed to read on claims 24-25.
in vivo, and thus is useful in treating prostate cancer.  Spermine can be administered to a patient, inter alia, upon discovery of the primary tumor (abstract; 4:6-8).  Effective stimulation of death of prostate cancer cells demonstrates therapeutically effect[ive] amount of spermine was administered. Effective treatment amount of spermine administered to a human with prostate cancer is claimed (claim 1)
It is further noted that Zetter also teaches advanced/more aggressive tumors, by the teaching, inter alia, treating a patient suffering from metastatic disease (prostate tumors that have undergone metastasis is construed as a more advanced/aggressive form of the prostate cancer, consistent with the discussion at 25-26, bridging paragraph) (7:30-8:3; claim 3).
The Examiner notes that PC3 prostate cancer is among the prostate tumors treated in vitro (6:7-18; Figures 3A, 3B)
Regarding claims 24-25, the Examiner notes that Applicants’ election indicates these claims read on the elected “tumor [having] … high expression of PAICS”, argued to be equivalent to “over expression of PAICS” in the tumor.  Accordingly, the presence of expressed PAICS has been construed to read on the recited “tumor can be improved due to the interference or inhibition of the activity of SAICAR synthetase” (claim 24), and the clause, “wherein the SAICAR synthetase is PAICS” (claim 25).  Thus, a showing of high expression/over expression of PAICS (see below) is construed as reading on claims 21, 24-25.

While AT3.1 may read on the election (prostate cancer is recited in withdrawn claim 27), AT3.1 is not explicitly discussed by Zetter as having high expression of PAICS.
PC-3 is also responsive to spermine in vitro (6:7-18; Figures 3A and 3B).  But, there is no teaching of PC-3 being treated in vivo (treating a patient with PC-3 is not explicitly taught).  However, it would have been obvious to substitute PC-3 in place of AT3.1 in the subcutaneously inoculated rat in vivo model, and to treat the obvious alternative subcutaneously inoculated rat (patients) with spermine, based on the recognition that spermine is active to inhibit growth of PC-3, and the showing that in vivo treatment of AT3.1 with spermine is effective to mitigate tumor growth.
Alternatively the general benefit in treating prostate cancer and metastatic prostate cancer are both taught by Zetter, with showings of benefit in vitro and in vivo to treat prostate tumors.  It would have been obvious to extend this method to a variety of prostate cancer patients, say in a clinical trial, in which, based on Charavathi, a majority 
Chakravathi teaches PAICS expression (high expression) correlates with disease aggressiveness in prostate cancer (Abstract: Results).  Chakravathi provides a showing of overexpression of PAICS in PC3 cells (Figure 2 A).
PAICS is a biomarker for Prostate Cancer Progression (14, right); PAICS is essential for prostate cancer cell proliferation and invasion (14, last paragraph to 16, first paragraph).  
Chakravathi establishes 1) PC3 cancer cells have a high expression of PAICS (see Figure 2 A PC3, untreated, relative to all other PAICS levels depicted here).  Thus, Chakravathi is evidentiary that the obvious alternative of Zetter (where PC-3 is implanted in male rats (as patients), and then treated in vivo with spermine) would satisfy the elected tumor having high expression (over expression) of PAICS, rendering obvious the instant claims.
Chakravathi also establishes 2) that PAICS expression correlates to prostate cancer progression (i.e., higher levels of PAICS, clearly high expression, correlates to progressed prostate tumors), and PAICS expression is essentially for prostate cancer cell proliferation and invasion.  Thus, it would have been obvious, in an alternative embodiement, to evaluate a prostate tumor for PAICS, used as a marker for how progressed the tumor is.  Treatment with effective amounts of spermine, according to Zetter, to patients with high expression of PAICS in a prostate tumor would have been obvious, based on teachings of Zetter being applied to PC/3 type tumors and in the case of applying Zetter to a group of prostate cancer patients, for which a majority 

Applicant argues:
As discussed above, Zetter does not disclose the method recited in claim 1. Nor does Zetter suggest such a method. 
The Examiner asserts that 
Chakravathi teaches PAICS expression (high expression) correlates with disease aggressiveness in prostate cancer (Abstract: Results). Chakravathi provides a showing of overexpression of PAICS in PC3 cells (Figure 2 A). 
Chakravathi establishes 1) PC3 cancer cells have a high expression of PAICS. ... 
Chakravathi also establishes 2) that PAICS expression correlates to prostate cancer progression (i.e., higher levels of PAICS, clearly high expression, correlates to progressed prostate tumors), and PAICS expression is essentially for prostate cancer cell proliferation and invasion. 
... Treatment with effective amounts of spermine, according to Zetter, to patients with high expression of PAICS in a prostate tumor would have been obvious, based on teachings of Zetter (Zetter includes treatment with spermine administered to a patient suffering from metastatic disease (prostate cancer metastasized), advanced prostate cancer). 
See the Office action, page 8, last paragraph to page 9, last paragraph. Applicant respectfully disagrees. 
Chakravathi describes a study of the expression and role of PAICS in prostate cancer. 
See, e.g., the title. Specifically, Chakravathi states that "[t]o determine the role of PAICS in prostate cancer, we transiently knocked down PAICS using two specific and independent siRNA duplexes that PC3 cells have over expression of PAICS. 
The Examiner asserts that "Chakravathi provides a showing of overexpression of PAICS in PC3 cells (Figure 2A)." However, Figure 2A in Chakravathi at best shows that untreated PC3 cells exhibited a higher amount of PAICS than PC3 cells treated with PAICS siRNAs 1 and 2, but does not teach that PC3 cells have over expression of PAICS compared to normal prostate cells. Indeed, PC3 having a normal level of PAICS (i.e., without over expression of PAICS) would also exhibit the results shown in Figure 2A in Chakravathi. 
Further, Chakravathi states that 
Our analysis of publicly available prostate cancer gene expression profiling data using Oncomine database [OncomineTM Platform] (Life Technologies, Ann Arbor, MI) [23] suggested significant overexpression of PAICS in multiple independent gene expression profiling studies (Fig. IA). Analysis of transcriptome sequencing data of prostate cancer confirmed the increased PAICS expression in primary prostate cancer as well as metastatic prostate tumors (Fig. 1B). Moreover, TCGA data shows that PAICS is over-expressed in metastatic prostate adenocarcinoma (Fig. 1C). 
See page 5, right column, 2nd paragraph. However, it appears that the studies described in the above-quoted passage used prostate cancer tissues, which are not PC3 cells. In other words, the above-quoted passage does not teach whether PC3 cells have over expression of PAICS. 
In sum, contrary to the Examiner's assertion, Chakravathi is silent on whether PC3 cells have over expression of PAICS. As discussed above, although Zetter discloses that prostate cancer PC3 cells can be inhibited by spermine in vitro, it does not teach that PC3 cells have over expression PAICS. Given that neither Zetter nor Chakravathi discloses or suggests that PC-3 cells have over expression of PAICS, one skilled in the art would not have come up with the conclusion that spermine can be used to treat a tumor have over expression of PAICS in view of the teachings in Zetter and Chakravathi. Thus, a combination of Zetter and Chakravathi would not have resulted in a method of using spermine for treating a tumor having over expression of PAICS, as recited in amended claim 21. 
To further support the patentability of claim 21, Applicant would like to point out that it is well known in the art that PC3 cells have multiple mechanisms for proliferation. Applicant lists a few of representative articles below: 
(5) Bhat, et al., "Epidermal growth factor-induced prostate cancer (PC3) cell survival and proliferation is inhibited by quercetin, a plant flavonoid through apoptotic machinery" Biomedicine & Preventive Nutrition, 4, (2014), 459-468. 
(6) Rokhlin, et al., "Bcl-2 oncoprotein protects the human prostatic carcinoma cell line PC3 from TRAIL-mediated apoptosis" Oncogene. 2001, 20, 2836-2843. 

(8) Song, et al., "SIRPB1 Promotes Prostate Cancer Cell Proliferation via Akt Activation" Prostate, 2020, 80(4):352-364. 
(9) Tan, et al., "Knockdown of TRIM44 Inhibits the Proliferation and Invasion in Prostate Cancer Cells" Oncology Research, Vol. 25, pp 1253-1259. 
Copies of references (5)-(9) are submitted with the information disclosure statement filed concurrently with the present reply. 
Reference (5) teaches that over expression of EGFR can enhance the proliferation of PC3 cells. See, e.g., the title and Abstract. Reference (6) teaches that PC3 cells overexpressing Bcl-2 can resist TRAIL-mediated apoptosis. See, e.g., the title and Abstract. Reference (7) teaches that over expression of STAB 1 can promote PC3 cells growth and invasion. See, e.g., the title, Abstract, and page 5. Reference (8) teaches that SIRPB 1 can promote the proliferation of PC3 cells. See, e.g., the title, Abstract, and page 9. Reference (9) teaches that TRIM44 can promote the proliferation and invasion of PC3 cells. See, e.g., the title, Abstract, and page 1255. In other words, references (5)-(9) teaches that PC3 cells can grow through multiple pathways. 
Although Zetter, the primary reference cited by the Examiner, teaches that PC3 cells can be inhibited by spermine, it does not teach the mechanism of spermine's inhibitory activity. Thus, one skilled in the art, in view of the teachings in Zetter and references (5)-(9), would have had no idea through which pathway spermine inhibits PC3 cells. It follows that one skilled in the art would not have had any reasonable expectation that spermine could be used to treat a tumor have over expression of PAICS in view of the teachings in Zetter. 
For at least the reasons set forth above, claim 21 would not have been obvious from Zetter in view of Chakravathi. Since claims 24 and 25 depend from claim 21, they also would not have been obvious from these two references. 


This is not persuasive.
The rejection, as applied to the amended claims, acknowledges that Zetter does not explicitly recognized over expression of PAICS.  However, the record has not been able to establish this characteristic of AT3.1 cells (which may overexpress PAICS, based on general findings of Chakravathi).  Chakravathi does establish that PC3 prostate tumors do overexpress PAICS.  Based on Zetter alone, it would have been 
Chakravathi is not silent about PC3 overexpression of PAICS.  This is clearly depicted.  Consider Figure 2:

    PNG
    media_image1.png
    411
    444
    media_image1.png
    Greyscale

The PAICS line for the PC3 untreated cells corresponds to the highest PAICS level of any depicted in this figure (or anywhere in this article), clearly showing overexpression of PAICS occurs in PC3; the other experiments knock down expression level, demonstrating less severe prostate cancer growth when there are lower levels of PAICS expression (see Figure 2, C & D).  
As stated in the description of Figure 2:  Fig. 2. Purine biosynthetic pathway enzyme PAICS is required for prostate cancer cell proliferation and invasion. (A) Immunoblot analysis of PAICS using lysates from aggressive prostate cancer cell lines DU145 and PC3 treated with two specific and independent PAICS siRNA duplexes or non-targeting siRNA. b-actin served as a loading control. (B) Knockdown of PAICS 
Figure 3 also shows similar evidence in metastasis; E shows highest PAICS level for non-targeting shRNA (unaffected PAICS levels), clearly showing overexpression of PAICS in PC3. This correlates to higher tumor weight/volume.
Comparison may also be made of the PAICS level in Figure 2 D to Figure 1 D; the PC3 PAICS level is higher that the levels depicted in Figure 1, evidence relied on to conclude: 
“Through the analysis of publicly available prostate cancer gene expression profiling data, transcriptome sequencing data we establish overexpression of de novo purine biosynthetic enzyme PAICS in prostate cancer.” (I4, 4th paragraph); see also 5th paragraph
It is unreasonable to maintain an argument that PC3 does not have overexpression of PAICS.
The Examiner notes that the alternative obviousness basis set forth in the rejection (that it is obvious to extend the treatments of prostate cancer to a group of men, having aggressive prostate cancers, a majority of which are reasonably expected to have overexpression of PAICS) does not appear to be addressed by Applicant’s arguments.
Regarding the alternative gene expressions that may be involved in prostate cancers, the Examiner has no dispute that other putative mechanisms for prostate cancer proliferation have been identified in the prior art.  Nonetheless, these observations do not render instant claims patentable.

Although Zetter, the primary reference cited by the Examiner, teaches that PC3 cells can be inhibited by spermine, it does not teach the mechanism of spermine's inhibitory activity. Thus, one skilled in the art, in view of the teachings in Zetter and references (5)-(9), would have had no idea through which pathway spermine inhibits PC3 cells. It follows that one skilled in the art would not have had any reasonable expectation that spermine could be used to treat a tumor have over expression of PAICS in view of the teachings in Zetter. 

The Examiner does not dispute that Zetter does not teach spermine functions via a mechanism of PAICS knock down.  And the rejection applied is not based on this knowledge that spermine treats prostate cancer by interfering in the over expression of PAICS.  Nonetheless, the rejection is based on inherency of at least PC3 having as a characteristic, over expressed PAICS, established by Chakravathi.  Obvious substitution into a rat (a patient) would have given the instant claimed method.  
However, there would have been a reasonable expectation that treating a prostate tumor, having over expression of PAICS, as a marker of aggression would have reasonably been expected to be successful, based on the teachings of Zetter of treating, inter alia, metastatic prostate cancer.   The treatment of aggressive prostate tumors is explicitly taught by Zetter.  These are associated with over expressed PAICS, at least for the prostate tumors evaluated by Chakravathi.  Extension of Zetter treatments to these prostate cancers would have been obvious, based on recognition that overexpressed PAICS is at least a marker for the level of aggressiveness.
The Examiner points out to Applicant that obviousness need not be based on the recognition of the same mechanism of action Applicant relies on. As pointed out in MPEP 2144:
IV.    RATIONALE DIFFERENT FROM APPLICANT’S IS PERMISSIBLE
It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (emphasis added) …

In In re Lintner, the claimed invention was a laundry composition consisting essentially of a dispersant, cationic fabric softener, sugar, sequestering phosphate, and brightener in specified proportions. The claims were rejected over the combination of a primary reference which taught all the claim limitations except for the presence of sugar, and secondary references which taught the addition of sugar as a filler or weighting agent in compositions containing cationic fabric softeners. Appellant argued that in the claimed invention, the sugar is responsible for the compatibility of the cationic softener with the other detergent components. The court sustained the rejection, stating "The fact that appellant uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be [sic, would have been] prima facie obvious from the purpose disclosed in the references." 173 USPQ at 562.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 24-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 10-11 of copending Application No. 16/889,500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant and copending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant requests this provisional rejection be held in abeyance.  

The Examiner notes that MPEP 804 (I) (B) (1) indicates:
A complete response to a nonstatutory double patenting rejection (also called an "obviousness-type" or ODP rejection) is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
…
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Neither arguments that the claims are patentably distinct over each other, nor the filing of a terminal disclaimer reply options have been pursued.  Applicant is cautioned that a request to hold the provisional ODP rejection in abeyance is not considered a complete response.  The response fails to address this provisional rejection on the merits, as required by 37 CFR 1.111(b):
must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

The only abeyance request permitted is with respect to objections or requirements as to form.  Neither of these is applicable exception for a provisional double patenting rejection.  As discussed in MPEP 804 (B)(1), the request to hold in abeyance is not considered response.  Further failure to address this provisional rejection will not be considered a bona fide attempt to advance the application to final action.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611